Title: To Thomas Jefferson from James Madison, 25 February 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 25. 08.
                  
                  I think the grounds of a message comunicating Pinkney’s & Armstrong’s letters, should be those of aiding Congs. in appreciating our foreign relations, and in judging of the influence these ought to have on their measures of precaution. The Private letter of P. would perhaps have some good effects; but besides the objection to taking such a liberty with it, the communication might be ascribed to an undue anxiety to make certain impressions, and in that view have counter effects more than equivalent.
                  Yrs. most respectfully
                  
                     James Madison 
                     
                  
                  
                     Armstrong’s letter is in the hands of General Dearborn
                  
               